DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 07/28/2020 has been received and placed of record.  Accordingly, claim 1 has been cancelled and claims 2-31 are pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-5, 15-17, and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,680,698.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,680,698 cover and encompass the limitations of claims 2-5, 15-17, and 28-31 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,680,698 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it .
Regarding claims 2-5, 15-17, and 28-31 of the instant application, claim 16 of the U.S. Patent No. 10,680,698 covers and encompasses all subject matter claimed.


	Allowable Subject Matter
Claims 6-14 and 18-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Kim et al (US 10,602,537), Zhao et al (US 2019/0199468), Lee et al (US 2019/0372721) and Lee et al (US 2020/0177255) are cited because they are pertinent to the method and apparatus for mapping control information on shortened physical uplink shared channel (sPUSCH).  However, none of the cited references teaches or suggests a method for wireless communication at an apparatus of a user equipment (UE), comprising: identifying a number of data symbols included in a shortened physical uplink shared channel (sPUSCH); selecting a mapping rule for the sPUSCH based at least in part on the identified number of data symbols; determining a number of resource elements (REs) associated with the number of data symbols; mapping acknowledgement (ACK/NACK) data to one or more REs of the number of REs according to the selected mapping rule and based at least in part on the number of REs; and transmitting the ACK/NACK data via the sPUSCH as recited in claim 2 or method for wireless communication at an apparatus of a user equipment (UE), comprising: identifying that a shortened physical uplink shared channel (sPUSCH) includes two data symbols; selecting a mapping rule for the sPUSCH based at least in part on the identifying; mapping acknowledgement (ACK/NACK) data to resource elements (REs) within the sPUSCH according to the selected mapping rule and based at least in part on a fixed starting position of the ACK/NACK data; and transmitting the ACK/NACK data via the sPUSCH as recited in claim 17 or an apparatus for wireless communication comprising a processor configured to: identify a number of data symbols included in a shortened physical uplink shared channel (sPUSCH); select a mapping rule for the sPUSCH based at least in part on the identified number of data symbols; determine a number of resource elements (REs) associated with the number of data symbols; map acknowledgement (ACK/NACK) data to one or more REs of the number of REs according to the selected mapping rule and based at least in part on the number of REs; and transmit the ACK/NACK data via the sPUSCH as recited in claim 30 or an apparatus for wireless communication comprising a processor configured to: identify that a shortened physical uplink shared channel (sPUSCH) includes two data symbols; select a mapping rule for the sPUSCH based at least in part on the identified number of data symbols; map acknowledgement (ACK/NACK) data to resource elements (REs) within the sPUSCH according to the selected mapping rule and based at least in part on a fixed starting position of the ACK/NACK data; and transmit the ACK/NACK data via the sPUSCH as recited in claim 31 and further limitations of the dependent claims 3-16 and 18-29.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636